Citation Nr: 0202641	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  98-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Frederick S. "Rick" Spencer, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from October 1975 to 
February 1978.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board issued a decision in 
November 1999 that denied service connection for bipolar 
disorder and a thoracic spine disorder as not well grounded.  
Service connection for post-traumatic stress disorder was 
denied on the merits of the claim.  The Board's decision was 
appealed to the Court of Appeals for Veterans Claims (Court).  
The Court issued an order in March 2001 that vacated the 
Board's decision as to the issues previously mentioned.  The 
Board was instructed to consider the implication of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which was passed after the 
Board's decision but which is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The decision below is issued in compliance with the 
Court's order.


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between a 
finding of bipolar disorder post-service and service. 

2.  There is no medical evidence showing a nexus between any 
current thoracic spine disorder and service. 

3.  The appellant does not have post-traumatic stress 
disorder that is attributable to inservice sexual harassment, 
rather to whatever extent she suffers from post-traumatic 
stress disorder symptoms, they are due to pre-service causes.


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1131, 5107 (West 1991)

2.  A thoracic spine disability was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1131, 
5107 (West 1991)

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. 3.304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Service connection may be granted if psychosis is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2001); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  When faced with a disparity or 
conflict in the evidence, the Board generally will afford a 
higher degree of probative value to objective evidence 
provided by competent medical examiners when compared to the 
subjective reports of interested parties.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Before proceeding to a determination of the merits of the 
service connection claims, the Board has first examined 
whether the RO has fulfilled the duties owed the appellant 
under the VCAA.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA in 
its consideration of the appellant's claims, VA's duties have 
been fulfilled and we hold that both the duty to notify and 
assist the appellant under the VCAA have been met.

The duty to notify the appellant and her representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  The 
appellant filed a claim for service connection for "nerves" 
in May 1980.  In June 1980, the RO sent the appellant a 
letter requesting that she submit additional evidence that 
showed that her claimed disabilities had existed continuously 
since her separation from service.  The best types of 
evidence were described.  A second letter was sent in June 
1980 that requested she identify any private providers.  A 
rating decision was issued in August 1980 that explained the 
evidentiary defects that existed in her claim.  In December 
1996, the appellant was sent a post-traumatic stress disorder 
stressor development letter that detailed the types of 
evidence that would amount to verification of the claimed 
stressors.  In December 1996 she was advised regarding what 
evidence had been obtained.  By virtue of the August 1997 
rating decision, and the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of this appeal, the appellant and her representative 
were given notice of the information, medical evidence, or 
lay evidence received and considered, the evidence necessary 
to substantiate her claims for service connection, as well as 
the evidence not obtained and what efforts were undertaken to 
obtain them.  A hearing was conducted before the RO in 
January 1998 and a transcript associated with the claims 
folder.  At the time of the hearing, the hearing officer 
undertook a lengthy discussion with the appellant as to the 
identity of any outstanding records and the appellant was 
informed of the evidence needed to substantiate his claim 
pursuant to 38 C.F.R. § 3.103 (2001) and the VCAA.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Further notification 
merely because of the passage of the VCAA would amount to 
duplication of the previous notices of record.

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  The RO 
undertook development of any service personnel records and 
specifically requested post-traumatic stress disorder data 
that included appropriate pages from her personnel file.  In 
April 1997, the National Personnel Records Center forwarded 
the airmen separation record and certified that no other 
records were found.  Based on this certification, we hold 
that it is reasonably certain that additional records do not 
exist and that further efforts to obtain these records would 
be futile.  The Board has considered the provisions for 
development pertaining to cases alleging personal assault, 
even in light of the claim in this case of harassment only.  
M21-1, Part III, Change 49 (February 1996) par. 5.14c, "PTSD 
Claims Based on Personal Assault", and M21-1, Part VI, Change 
65 (October 1998) par. 11.38(b)(2) "Evidence of Personal 
Assault."  We note that the appellant has testified that her 
complaints of sexual harassment in service were not taken 
seriously and that she was the one referred for counseling 
after she complained.  In light of this and the report from 
the National Personnel Records Center, we conclude that the 
likelihood of any documentation of her complaints available 
for development is virtually nonexistent and that additional 
efforts to obtain documentation would serve no useful 
purpose.  We further note that the lay statements provided by 
the appellant have been accepted as verification of some the 
inservice harassment, but that her post-traumatic stress 
disorder claim turns on the issue of current diagnosis and 
nexus to service.  Therefore, additional efforts to develop 
further documentation of her allegations would not result in 
the grant of the benefits sought on appeal.

The appellant identified treatment at various VA facilities, 
including the Sacramento, Columbia, Fayetteville, Jefferson 
Barracks, and North Little Rock VA Medical Centers.  Our 
review of the voluminous claims folder reveals that all of 
this evidence was obtained by the RO.  Social Security 
Administration records were obtained and included the 1980 
and 1982 records from the University of California at Davis 
Medical Center.  The appellant has not referenced any 
unobtained evidence that might aid in substantiating the 
claim or that might be pertinent to the bases of the denial 
of the claim.  Furthermore, the appellant's attorney was 
contacted by the RO in January 2002 and he indicated that he 
had no further argument or evidence to submit.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded VA examinations in June 1980, July 1980, April 
1997, May 1997, and May 2000 that specifically addressed the 
question of current disability and any connection to service.  
The question of the whether the appellant had post-traumatic 
stress disorder attributable to inservice stressors was also 
addressed on VA examination.

In the circumstances of this case, a Remand merely because of 
the passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

The appellant's service entrance examination conducted in 
July 1975 was negative for any findings or complaints of a 
musculoskeletal disorder or a psychiatric disorder.  In May 
1976, the appellant complained of low back pain of 4 to 5 
year's duration.  The assessment was fatigue and low back 
pain.  In July 1976, it was noted that the appellant fell and 
injured her left hip.  The assessment was rule-out fracture, 
soft tissue trauma and muscle spasm.  X-rays were negative 
for any abnormality.  Five days later, the appellant was 
noted as doing much better.  The impression was resolving 
contusion of the left hip and muscle spasm. 

In October 1976, the veteran underwent a mental health 
evaluation.  No psychiatric disorder was found that required 
action.  The examiner noted that during the interview, the 
appellant exhibited characterological behavior traits, but no 
psychopathology was found.  The appellant was classified as a 
drug (marijuana) experimenter.  No assignment limitations 
were assessed due to the findings of the evaluation.  The 
examiner concluded that the appellant was sufficiently free 
from mental stress, defect or derangement.

Thereafter, in January 1977, the appellant complained of back 
pain as a result of the fall in July 1976, and stated that 
the problem was with her bed in the barracks.  The diagnosis 
and findings were all related to the lumbosacral spine.

In March 1977, the appellant was interviewed at the Mental 
Health Clinic at the request of a chaplain.  In September 
1977, the appellant complained of pain in her lower back 
after pulling a hose.  The assessment was lumbosacral muscle 
strain.  X-rays revealed no abnormalities.  Clinical records 
revealed that the appellant was involved in a single car 
accident in October 1977.  No thoracic spine complaints or 
findings were noted.  The appellant's separation examination 
conducted in January 1978, found no musculoskeletal 
abnormalities, nor were any psychiatric disorders shown. 

Subsequent to service discharge in March 1978, the appellant 
complained of pain in the low back of several years' 
duration.  Range of motion of the back was full in all 
planes.  The impression was recurrent acute back strain. 

University of California at Davis records dated in March 
1980, document that the appellant was brought to the hospital 
by her roommate.  This was her first admission.  She had been 
somewhat suspicious and guarded for approximately one year.  
In the prior 3 months she became concerned about good and 
evil and began getting orders from God.  P.W. had petitioned 
her involuntary admission, indicating that she had become 
increasingly disorganized in her thinking and her behavior 
had become unpredictable.  She had been hearing voices over 
the radio and was keeping loaded weapons in her house.  On 
her initial petition evaluation, toxicology screening was 
negative.  She was discharged and then brought back to the 
hospital by the police on a voluntary basis.  She had broken 
into P.W.'s apartment and was hiding there.  It was reported 
that the appellant had been afforded a psychiatric evaluation 
while in the service after she assaulted another woman.  
Physical examination during the hospitalization revealed no 
abnormalities of the spine.  Five of her friends were 
interviewed and all described a picture consistent with a 
psychotic episode.  There was no clear correlation with drug 
abuse, although it had been present in the past.  She 
initially had the ego strength to conceal her delusions in 
conversations with her doctors.  The appellant denied 
delusions and auditory hallucinations, but it was noted that 
during the course of the hospitalization, she became less 
able to cover up her delusions.  The discharge diagnoses were 
paranoid psychosis, amphetamine abuse and personality 
disorder. 

A VA outpatient treatment record dated in April 1980, found 
the appellant's affect was sad, and her mood alternated 
between depressed and grandiose.  Delusions of grandeur, 
paranoia, and auditory hallucinations were found.  She was 
fully oriented and her intellectual functions were intact, as 
was insight and judgment in problem solving.  She was not 
suicidal or homicidal.  The impression was paranoid 
schizophrenia, but the examiner could not rule out drug-
induced psychosis or borderline personality disorder.  In May 
1980, clinical records revealed that the appellant's mood was 
without depression or anxiety.  Paranoia and delusions of 
persecution and grandeur were reported.  The impression was 
paranoid schizophrenia.  Thereafter, the appellant was noted 
as more depressed and angry at her brother-in-law for the 
multiple molestation she experienced at his hands from ages 
10 through 13.  Psychosis was present, but less obvious than 
on previous examinations.  There was no paranoia or 
grandiosity.  The assessment was paranoid schizophrenia, less 
psychotic, more depressed. 

In June 1980, the appellant was found to have a very 
depressed mood and affect.  The impression was paranoid 
schizophrenia, more depressed, less delusional, and 
oversedated.  Thereafter, her affect was less depressed, but 
she had ideas of reference and influence, and grandiosity.  
The assessment was paranoid schizophrenia, still quite 
psychotic.  Also in June 1980, the appellant stated that she 
had heard voices all her life and did not think it was 
abnormal.  She stated that she lost the ability to 
concentrate when she was 13 to 14 years old.  The examination 
revealed a depressed mood and poor concentration.  Auditory 
hallucinations, and grandiose and paranoid delusions were 
reported.  The assessment was paranoid schizophrenia.  The 
examiner noted that the appellant was unable to concentrate 
or control her thinking to the point that she could be 
productive.  It was further noted that her schizophrenia had 
become markedly worse in the last 6 months, but it was likely 
that prior to this, incipient symptoms were present as 
reflected in her heavy use of alcohol and drugs. 

A VA examination conducted in June 1980 found no 
abnormalities of the spine.  There were no functional 
impairments (effects).  On psychiatric examination, the 
appellant stated she heard voices that came from God.  She 
reported periods where she spaced-off.  The appellant noted 
that her nervousness and tears began while she was in service 
as a result of a specific incident a year or more ago where 
she states she was suspected of being gay.  She adds that she 
was kicked out of the service for being gay.  She stated that 
she did not like men to touch her, and because of this she 
was sexually harassed in service.  On one occasion, a male 
soldier bought her a black dildo.  On examination, the 
appellant's affect was markedly flattened.  She described 
auditory hallucinations, ideas of reference, and delusions of 
persecution.  It was noted that the appellant dwelled heavily 
on having been manipulated in the service and sexually 
harassed and being rejected because she was gay.  She showed 
no deficits on testing for orientation, recent or remote 
memory, retention or recall, or calculations or abstractions.  
Insight was extremely limited.  The diagnosis was 
schizophrenia, paranoid type, in poor partial remission. 

A VA vocational evaluation dated in July 1980 reported a 
history of a rape by a brother-in-law in 1972.  She reported 
that each of her bosses had asked her out.  When asked about 
the people she worked with on her jobs subsequent to service 
she categorically wrote them off as, "snorters of coke, 
drinkers and bums."  Psychological testing indicated the 
probability of immaturity, self-centeredness and impulsivity, 
family and social maladjustment, irresponsibility and 
undependability, and the probability of narcissistic 
character.  It was additionally noted that alcohol problems 
were common.  Further interpretation revealed a person 
capable of manipulating social situations with little guilt, 
under-controls her impulses, competes with males, and 
otherwise has problems with sex-role orientation.  She had a 
high degree of mental energy, was unrealistic in her 
expectations about her capabilities, and otherwise showed 
poor judgment, with sexual promiscuity noted as highly 
likely.  VA outpatient treatment records in July 1980 and 
August 1980, noted that paranoid schizophrenia was better 
controlled.  The appellant was sleeping better and there was 
no evidence of psychosis. 

She was admitted to the University of California at Davis 
Medical Center for the second time in March 1982.  She had 
been living elsewhere in her apparently normal state of 
health until a month prior to admission, when her grandmother 
to whom she was strongly attached died.  At that time she 
began having religious preoccupations, became very irritable, 
went on several small spending sprees and then left in her 
car.  On the way to California she became stranded in her car 
for several days and was rescued by the police who brought 
her to the hospital.  Mental status examination reported that 
the appellant's mood was expansive, and her affect was broad 
range with frequent inappropriate smiling.  Speech had a 
slight pressure, but was well articulated, revealing coherent 
goal-directed processes, but with bizarre thought content of 
hallucinations, both auditory and visual.  She denied 
persecutory ideation, but showed ideas of reference, 
influence, and thought insertion.  Insight and judgment were 
poor.  Physical examination was within normal limits.  She 
was released against medical advice.  The discharge diagnoses 
included manic depressive illness; manic, and personality 
disorder, probably mixed. 

The appellant was hospitalized in May 1982, after a Court 
Release into the custody of her father.  She presented with 
grandiosity, paranoid delusions, and auditory hallucinations.  
A history of paranoid delusions and grandiosity in 1979 were 
noted, after prominent marijuana and amphetamine abuse for 8 
months.  Physical examination while hospitalized was within 
normal limits.  On mental status examination, the appellant 
was sullen, detached, and withdrawn, with suspiciousness.  
Her affect was inappropriate.  Slightly tangential thought 
processes with mild loose associations were reported, with no 
push of speech or poverty of contents.  Grandiose and 
paranoid delusions were reported, as were auditory 
hallucinations.  There were no ideas of influence, 
alienation, or reference.  Memory was intact, and judgment 
and insight were reported as poor.  The diagnoses were 
schizoaffective disorder, with antisocial and borderline 
traits. 

In June 1982, a VA outpatient treatment record reported 
auditory hallucinations and a complex delusional system.  Her 
mood was depressed and her insight and judgment were impaired 
by psychosis.  A clear sensorium was reported.  The diagnosis 
was paranoid schizophrenia versus schizoaffective.  An April 
VA Medical Center record indicated she was seen in the mental 
health clinic complaining of being depressed and at times 
violent.  She heard the voice of God.  She served as an 
aircraft mechanic in the Air Force.  She drank a 12-pack of 
beer a week.  She reported a history of molestation from age 
10-15.  Diagnoses of rule-out schizophrenia and rule-out 
psychosis secondary to depression were indicated.

An August 1986 note indicated that the appellant had 
terminated her job at an auto parts store.

A VA hospital report dated in September 1987, indicated that 
the appellant had been having episodes of violent and angry 
behavior.  The appellant stated that her problems began at 
age 10 when she was molested by her brother-in-law, and she 
had hated men since that time.  The appellant stated that her 
emotional and mental problems intensified when her mother 
died in 1984.  It was noted in 1986, the appellant tried to 
shoot her brother-in-law, and in August 1987, she tried to 
shoot a girlfriend.  The appellant gave a long history of 
alcohol and polysubstance abuse.  Her current intake of 
alcohol was reported as a 6-pack of beer per day.  On mental 
status examination, she was oriented, and appeared angry and 
hostile, but this behavior was not sustained and noted as 
secondary to depression.  She denied suicidal and homicidal 
ideation, and there were no gross delusions or hallucinations 
reported.  No gross deficit in memory or intellect was found.  
There were no signs of intoxication or withdrawal.  On 
discharge, her insight and judgment were reported as fair.  
Pertinent physical problems included low back pain after a 
traumatic injury.  Discharge diagnoses included depression, 
alcohol and substance abuse, and personality disorder, 
antisocial, shizotypal.  Psychological testing conducted in 
September 1987, reported severe problems in the area of 
impulse control and the ability to decompensate into 
psychosis under stress or decreased cognitive control.  The 
impressions were personality disorder and substance abuse. 

The appellant was again admitted to a VA medical facility in 
October 1987, with complaints of intense feelings of anger 
and thoughts of suicide and homicide.  It was noted that the 
appellant was drinking beer heavily and smoking marijuana.  A 
history of being molested by her brother-in-law at the age of 
10, and hating men since that time was provided.  The 
appellant was oriented, slightly depressed, anxious, and 
appeared impulsive.  She admitted to suicidal and homicidal 
thoughts.  There were no delusions or hallucinations, no 
signs of intoxication or withdrawal, no deficit in memory or 
intellect, and judgment and insight were fair.  It was noted 
that the appellant had chronic low back pain.  The diagnoses 
included depression, alcohol and substance abuse, personality 
disorder, and chronic low back pain. 

In a questionnaire prepared for the Social Security 
Administration dated in October 1987, the appellant stated 
she was fired from her employment in 1985 due to her 
complaints of sexual harassment.  She further stated that she 
quit another job in 1986, also due to sexual harassment.  A 
Social Security Administration evaluation dated in January 
1988, found an affective disorder, a personality disorder, 
and substance addiction disorders.  No evidence of an organic 
mental disorder, an anxiety disorder, paranoid schizophrenia, 
or other psychotic disorder was found.  A psychological 
evaluation conducted for the Social Security Administration 
in July 1989, reported a history of psychiatric treatment 
beginning when she was 10 years of age.  However, later in 
the report it was noted that the veteran stated that the 
trouble started when she was 10 years old but she had not 
seen any one until 18 or 19 years of age.  The appellant 
reported that she was in the Air Force for 3 years and 
enjoyed the work, but did not like her co-workers.  It was 
noted that she was molested by her brother-in-law and had 
difficulties with men since that time.  The impressions were 
episodic alcohol abuse; rule out schizoaffective disorder; 
rule out recurrent major depression, with psychotic features; 
and mixed personality disorder with psychotic schizotypal, 
and anti-social features. 

Private chiropractic records dated from 1992 to 1996, 
reported mid-dorsal and low back pain since an auto accident 
in 1990.  A motor vehicle accident in 1978 was also reported.  
X-rays in 1992 revealed subluxation of T9 to the left.  
Private medical records from March 1994 to July 1996, reveal 
that the appellant complained of back pain.  The appellant 
provided a history of a motor vehicle accident in 1977.  In 
October 1995, her posture was reported as kyphotic, and X-
rays revealed a higher position of the right pelvis. 

In VA outpatient treatment records in October 1995 she stated 
that her main hobby was drinking and that she drank too much.  
She was not interested in treatment but her main concern was 
her finances. 

In March 1996, the appellant was admitted to a VA facility 
for alcohol detoxification.  A diagnostic summary noted that 
the appellant had been sent to a human relations class while 
in the military as a result of fighting with a fellow service 
person.  It was also noted that she was referred to an 
alcohol and drug treatment class while in the service.  The 
appellant reported that the military had brought her the 
greatest job satisfaction.  She gave a history of being 
abused by her brother-in-law between the ages of 10 and 11.  
The diagnoses included alcohol dependence, intoxication, and 
withdrawal; late luteal phase dysphoria; marijuana abuse; 
adjustment disorder with depressed mood, and borderline 
personality disorder.  In April 1996 she reported having 
alcohol-shakes for the past 6 months.  

The appellant was admitted to a VA facility in October 1996, 
after an overdose of drugs and alcohol.  She reported being 
sexually abused by her brother-in-law from the ages of 8 to 
11 years old.  She also reported being sexually harassed by a 
noncommissioned officer while in the service.  The appellant 
complained of intrusive thoughts, avoidance, and being 
startled easily.  On examination, her affect was tearful, and 
appropriate to topics, with a depressed mood.  Her thoughts 
were logical and goal oriented.  There were no suicidal or 
homicidal ideations, and auditory and visual hallucinations 
were not reported.  She was oriented.  Physical examination 
was negative for abnormalities.  The diagnoses were alcohol 
dependence and mood disorders secondary to alcohol dependence 
or Bipolar II; rule out post-traumatic stress disorder, rule 
out dysthymia; and rule out borderline.  

Psychological testing conducted in October 1996, resulted in 
diagnoses of alcohol dependence and marijuana abuse, by 
history, and borderline personality disorder.  In November 
1996 the appellant indicated traumatic experiences in the 
past that she now related to depression and dysphoria.  No 
stressors were reported.  She heard internal voices and 
strong thoughts that she could not resist.  She had heard 
voices before now, when she was using drugs.  Her longest 
period of sobriety was in 1981, but her moods went up and 
down and she couldn't control them without the alcohol.  
Post-traumatic stress disorder, alcohol dependence and rule-
out obsessive compulsive disorder were diagnosed.  In social 
worker notes she indicated a history of sexual abuse that 
began when she was young.  She stated that her brother-in-law 
fondled her.  The abuse continued after she joined the Air 
Force and ended only when she accepted a discharge rather 
than "rehabilitation".

In December 1996, the appellant was admitted to a VA facility 
with recurrent lower abdominal pain.  The appellant reported 
being sexually abused as a child and in the service.  Testing 
for diverticulosis was negative; accordingly, the lower 
abdominal pain was believed to have a psychiatrical 
component.  The diagnoses were recurrent lower abdominal pain 
and post-traumatic stress disorder.  

The appellant was admitted to a VA facility in January 1997.  
She had stopped her medication in November and her 
psychiatric course worsened.  By the time of this admission 
she was drinking almost 2 liters of Vodka over a 2-3 day 
period and was referred by her therapist.  She was reporting 
post-traumatic stress disorder symptoms, depressive symptoms 
and mood instability.  Her mood was depressed and her affect 
was sad and slightly blunted.  Thoughts were logical and goal 
oriented.  There were no auditory hallucinations reported, 
and she denied suicidal and homicidal ideations.  She was 
alert and oriented.  The diagnoses included alcohol 
dependence, post-traumatic stress disorder, history of 
Bipolar Type II, borderline personality, and degenerative 
joint disease.  Notes written by various social workers 
contained in the VA Medical Center records during this 
admission documented that she continued to live a fairly 
socially isolated life, with only a few girlfriends and one 
male friend who was homosexual.  She did not feel afraid or 
angry with him since he was homosexual.  Thoughts and dreams 
about her sexual harassment and sexual assault by her 
brother-in-law continued to be constant.  She never felt 
comfortable around men and avoided contact with them except 
when she had to go to the grocery store or come to the VA.  
She cried several times during the session when she talked 
about how her Sergeant treated her in service.  When she 
reported him, the commander ordered her to go to a program on 
interpersonal relationships because, "I was a country girl 
that just did not like Blacks."  He did not address her 
complaints of sexual harassment at all.  After reporting 
incidents several times she received orders to Iceland where 
the behavior continued.  She did not think her family 
believed her about the molestation.  She had no contact with 
her sister and avoided family events where her brother-in-law 
might be.  She was afraid she would shoot him.  She had 
pulled guns and knives on men who had been too aggressive 
with her.  She was discharged from the hospital in February 
1997 after she set fire to a piece of paper that was being 
held by another patient.

A statement from P.W., a friend of the appellant, was 
received in January 1997.  P.W. noted that she met the 
appellant in 1977, and stated that the appellant had an 
extremely difficult time in the service and regularly 
reported being subject to sexual harassment on a daily basis.  
P.W. noted she was told by the appellant that a sergeant 
brought a dildo to the flight line to show her.  He also 
asked the appellant to go to pornography shops after work 
shifts had ended.  P.W. reported that the appellant was 
exposed to constant sexual analogy and derogatory and sexual 
remarks about women.  P.W. stated that the appellant was in 
tears most every evening.  She noted that the appellant 
reported complaining to her superiors but that nothing was 
done.  P.W. had talked at great length to the psychiatrists 
during her admissions to the University of California at 
Davis Medical Center and had a personal sense of the episodes 
and contributing factors.

A statement from S.A. was also received in January 1997.  
S.A. stated that she served in the military with the 
appellant and was herself subjected to sexual harassment.  
She stated that she did not know what happened to the 
appellant during her military service, but noted that her 
behavior became erratic.  S.A. stated that the appellant 
physically assaulted her on one occasion.  S.A. indicated 
that she had no doubts that due to the sexual harassment that 
she had personally received, that all the women, including 
the appellant, were receiving the same or worse type of 
treatment. 

A VA psychological examination conducted in April 1997, 
documented complaints of depression, nervousness, nightmares, 
a desire to hurt herself and others, sleep disturbance, lack 
of energy, excessive anger and irritability, low self-esteem, 
concentration problems, inability to relax, and crying 
spells.  The appellant reported that she had these 
difficulties since being sexually harassed and molested.  She 
stated that she had been molested as a child and harassed in 
service and in just about any job she had ever had.  The 
appellant reported sleeping problems since being raped in 
service.  The examiner reported a history of the appellant 
being raped and sexually harassed in service.  The examiner 
further noted that the appellant had been unable to maintain 
a job since service discharge, primarily due to being 
sexually harassed by her employers.  A past history of 
substance abuse was reported, and the appellant stated that 
she had recently stopped abusing alcohol.  Mental status 
examination revealed a nervous and sad affect, with a 
depressed and anxious mood.  Orientation was appropriate, and 
thinking was spontaneous and logical, but slow.  Self-esteem 
seemed impaired and judgment was poor.  Memory was good and 
reasoning indicated the capacity for abstract thinking.  
Insight was good.  The examiner concluded that the appellant 
seemed to be having problems with post-traumatic stress 
disorder and depression.  The diagnoses included chronic 
post-traumatic stress disorder; recurrent and severe major 
depressive disorder, with psychotic features; alcohol 
dependence in full remission; and back pain. 

At a VA examination conducted in May 1997, the appellant 
stated that she had back pain since service.  The physical 
examination revealed gait and station were normal, and heel 
and toe walk was satisfactory.  She was able to squat and 
arise.  Mild bilateral lumbar paraspinal muscle spasm and 
tenderness, as well as tenderness over the lumbosacral spine 
was shown.  Range of motion was painful at all extremes, and 
the examiner stated that it was limited approximately 25 
percent due to pain.  Range of motion was limited in flexion 
at 75 degrees, extension at 20 degrees, and right and left 
bending at 25 degrees.  Right and left rotation was normal.  
Straight leg raising caused low back pain.  Lower extremity 
strength was full and equal, with no lower extremity sensory 
deficits.  The clinical diagnoses were chronic thoracolumbar 
strain and degenerative disc disease of the lumbosacral 
spine.  X-rays of the thoracic spine were normal. 

A VA psychiatric examination conducted by two psychiatrists 
and a psychologist in June 1997, reported a history of 
polysubstance abuse.  The appellant stated that her problems 
with mania and depression began in 1976, and she began 
abusing alcohol and marijuana to get to sleep.  The appellant 
stated that without alcohol she would have nightmares of 
being sexually harassed.  The appellant stated she abused 
cocaine and amphetamines immediately prior to her first 
hospitalization in 1980.  The appellant stated that she was 
required to leave the service due to her homosexuality.  She 
stated that she received usually pretty good performance 
ratings until she refused to give into the sexual harassment 
of a black noncommissioned officer.  She noted that he was 
her orientation person, but instead of showing her various 
places around the town such as the movies or library, he took 
her to a pornography shop on at least two occasions and 
showed her a black dildo.  The appellant stated that he 
brought the device to work and propositioned her sexually.  
She stated that the 1997 VA examination that reported that 
she was raped was incorrect.  The appellant stated that she 
reported her complaints to the superior officer and an 
investigation found that she was not able to get along with 
blacks and was then sent to a race relations course, followed 
by a drug and alcohol class.  The appellant further reported 
that there were approximately 7 noncommissioned officers who 
harassed her during her military service.  She stated that 
while serving in Iceland, she was physically assaulted by a 
man she believes intended to rape her, but he was stopped by 
two other men.  She did not file a complaint.  The appellant 
stated that during this harassment, she began having sexual 
relations with women. 

The appellant reported that when she was 10, her sister's 
husband began sexually molesting her.  She stated that she 
was not raped, but the examiner noted that she described a 
variety of behaviors that included everything short of rape.  
She noted that the molestation continued until she was 11.  
She did not report her brother-in-law, as he said she would 
look like a fool, and she did not want to hurt her sister.  
She recalled having large urticarial reactions that she 
blamed on stress, and also recalled quite a bit of anger.  
The appellant denied any problems in school, or other 
symptoms that might be expected after a trauma.  The 
examiners reviewed the claims file and noted that it was not 
until 1980, that the record began to document either 
psychosis or reports of sexual abuse, either childhood or 
adult. 

On mental status examination, the appellant appeared 
euthymic, but she described her mood as depressed.  She had 
fairly good eye contact, clear speech, and calm behavior.  
She reported dreams of being molested by airmen and heard 
hateful voices saying depreciatory things at least once 
daily.  She denied any current delusions, and suicidal or 
homicidal ideation.  Her thought process was at a normal rate 
and flow.  She was alert and oriented, and her cognitive 
process was grossly intact.  Her physical examination was 
normal except for lumbosacral tenderness. 

Psychological testing reported invalid Minnesota Multiphasic 
Personality Inventory results.  Results of the examination 
were a response set biased toward the over-reporting of 
psychopathological symptoms, such that the patient might be 
consciously exaggerating symptoms in order to achieve some 
goal. 

The examiners concluded:

If not for the history of substance 
abuse, it might be possible to diagnose 
the appellant as a mixed type bipolar 
disorder because the mania appears 
dysphoric, and the depression, with the 
exception of the most recent episode in 
January of 1997, seems mixed with 
grandiose or referential ideation that 
suggests something other than a pure 
depression.  The single reference that 
was found in the record to schizophrenia, 
was made retrospectively about an acute 
episode, during which it is notoriously 
difficult to know whether one is dealing 
with a schizophrenia, a manic episode, or 
some other psychosis such as that induced 
by drugs.  In fact the examiner who 
retrospectively diagnosed schizophrenia, 
allowed that that episode could have been 
drug induced. 

It was the examiners' opinion that that 
episode, as well as possibly numerous 
others, were likely drug or alcohol 
intoxication/withdrawal related, rather 
than representing a primary psychotic 
process.  The diagnosis of bipolar 
disorder or schizophrenia as a primary 
entity, as contrasted with a drug-induced 
entity, would have to be substantiated by 
at least the documentation of several 
psychotic episodes in the presence of 
negative urine drug screens.  Even now, 
when she continues to sporadically use 
cannabis and ethanol, in view of her 
function on this unit here and in her 
interviews with me, she does not seem to 
function as a patient who has, or has 
ever had, schizophrenia.  She simply has 
too much affect and is too well 
interpersonally connected to leave a 
convincing impression of even 
"residual" schizophrenia. 

The most problematic part of the 
diagnostic picture would be her claim of 
post-traumatic stress disorder.  First of 
all, she does report symptoms that are, 
at least superficially, compatible with a 
post-traumatic stress disorder diagnosis, 
such as nightmares in which she is being 
sexually harassed by the airmen; a 
tendency to avoid men which is epitomized 
in her lesbian sexual preference; and 
several symptoms compatible with the 
hyperarousal criteria, including 
insomnia, and the anger she would carry 
with her for several days after viewing a 
media report of a rape.  While we cannot 
speak with certainty about the exposure 
history while in the Air Force, she does 
speak convincingly of it, in the absence 
of regular documentation.  It is my 
understanding from talking with other 
Veteran's Affairs personnel, that 
documentation at the line supervisory 
level, of sexual harassment reported by 
servicewomen was fairly poor until 
recently. 

Nevertheless, we would have to say that 
there is a wide disparity between the 
severity of sexual trauma she suffered at 
the hands of her brother-in-law (whether 
it was one year or three is not clear), 
and the harassment she alleges from her 
years in the service.  The reason I'm 
pointing this out is because while she 
denies almost all of the usual post-
traumatic symptoms as a teenager in the 
wake of much more serious sexual abuse, 
she does report such symptoms now in the 
wake of harassment that while still 
unacceptable, and clearly outside the 
realm of normal human experience, cannot 
be objectively characterized as having a 
high degree of severity compared with her 
repeated near-rapes at age 10 and later. 

While one might argue that such symptoms 
were repressed when she was a teenager, 
and emerged only after the trigger of the 
later sexual harassment, it is puzzling 
that the symptoms are not reported 
anywhere in her medical record in the 
Army [sic], nor several years later in 
the progress notes from the Mental 
Hygiene Clinic . . . in 1980.  In fact, 
on July 11, 1980, one of those progress 
notes records that she had plans to work 
with a man in a flower delivery business.  
This sheds some doubt on the strength of 
her claim now that she strenuously 
avoided all contacts with men whenever 
possible since leaving the service. . . . 

The veteran's assertions of sexual 
harassment in the service and sexual 
abuse as a child seem credible.  The 
diagnosis of post-traumatic stress 
disorder cannot be made, but she may have 
a subsyndromal picture.  It would appear 
that to whatever extent she suffers from 
post-traumatic symptoms, these would be 
due more to the stressors of child abuse 
than the sexual harassment which she 
alleges from the service. 

The diagnoses included psychosis, not otherwise specified; 
alcohol abuse, episodic; cannabis abuse, episodic; cocaine 
and amphetamine dependence, in remission, by history; 
nicotine dependence; and borderline personality disorder.  
The examiners noted that much of her affective instability 
and psychotic symptoms over the years may be due to 
borderline personality disorder, and the unsatisfying quality 
of many if not most of her relationships might be due to 
borderline personality disorder as well. 

A VA outpatient treatment record dated in July 1997, noted 
that the appellant had an episodic drinking problem.  The 
diagnoses were alcoholism and personality disorder. 

The appellant testified at a personal hearing before the RO 
in January 1998, that while in service she began drinking due 
to sexual harassment and was ordered to attend a drug and 
alcohol class, as well as a human relations class.  She 
stated that she was also sent to speak to a chaplain.  The 
appellant stated that she thought daily about the harassment 
she experienced in service and had nightmares two or three 
times a month, when she was not taking her medication.  She 
stated that she has had approximately 15 jobs since leaving 
the military and lost most of them due to sexual harassment 
and because she couldn't handle the pressure of being around 
men.  The appellant stated that prior to entering the 
service, she did not have this problem.  The appellant 
further testified that prior to leaving the military, her 
back did not bother her much because she had been on light 
duty. 

A report from a private chiropractor dated in January 1998, 
stated that X-rays of the thoracic spine showed mild 
spondylosis and arthrosis. 

An additional statement from P.W. dated March 1998 is of 
record.  P.W. stated that while the appellant was in the 
military she recounted a continual and intense daily 
atmosphere of sexual harassment, sexual innuendo, sexual 
gestures, and overall intimidation by men on the flight line.  
P.W. further noted that the appellant repeatedly complained 
to her superiors of her treatment.  P.W. noted that the 
appellant would be in tears after work when describing the 
events.  The appellant's alcohol consumption and drug use 
increased.  P.W. reported that the appellant's removal from 
the military for homosexuality was after an aggressive witch-
hunt and continued harassment and intimidation, as well as an 
attempted rape.  Also of record is a statement from C.H. 
dated in April 1998.  She reported that the appellant talked 
of the conduct of the men on the flightline, which the 
appellant considered an atmosphere of harassment.  C.H. 
reported that the appellant was often upset and emotional and 
had extreme mood swings that ranged from tears to 
belligerence.  She reported that the appellant's behavior 
changed and she began to drink more and abuse drugs.  She 
also reported that it appeared that the appellant began to 
emulate the harassing behavior of the boys.  C.H. stated that 
the harassment escalated and subsequent to service discharge, 
she had the appellant committed to a mental health facility 
for observation and her guns impounded. 

VA Medical Center records dated in November 1999 documented 
the appellant's report that she hardly ever drank anymore, 
although she was vague about her last use.  She endorsed 
intrusive thoughts and was easily reminded of the sexual 
harassment she experienced in the military that she stated 
was her post-traumatic stress disorder trauma.  She was 
mildly anxious with an irritable affect on mental status 
examination.

In April 2000 VA Medical Center notes, she was being followed 
for post-traumatic stress disorder related to childhood 
sexual abuse when she was about 10-12 years old.  Her 
symptoms were worsened by sexual harassment while in the Air 
Force.  Diagnoses were post-traumatic stress disorder related 
to childhood sexual abuse and episodic alcohol abuse.  She 
had cluster B traits under Axis II.

A letter submitted by Thomas R. Butler, D.C. dated in May 
2000 indicated he had treated the appellant to date for a 
lumbosacral problem, cervicocranial syndrome, feet, and elbow 
complaints.

A VA orthopedic examination was conducted in May 2000.  She 
had bilateral paraspinal spasms from her lumbar spine to her 
neck.  X-rays of the thoracic spine showed a very mild 
curvature of the thoracic spine likely related to her 
positioning.  The series was otherwise unremarkable.  No 
diagnoses relative to the thoracic spine were rendered.

Bipolar Disorder 

The appellant filed her original claim for service connection 
for "nerves" in May 1980.  We note that service connection 
for schizophrenia, paranoid type was denied in an August 1980 
rating decision on the basis that it was not shown in service 
or within one year of separation from service.  We further 
note that service connection for alcohol, cannabis, cocaine, 
and amphetamine abuse was denied in an August 1997 rating 
decision pursuant to the provisions that prohibit service 
connection for willful misconduct.  38 C.F.R. § 3.301(b)(c) 
(2001).

The appellant's service medical records are entirely negative 
for any complaints or findings of manic/depression or bipolar 
disorder.  Indeed, during her military service, the appellant 
was afforded a mental health evaluation and was found to be 
sufficiently free from mental stress, defect or derangement.  
The fact that service medical records were silent for a 
psychiatric diagnosis is afforded probative value in the 
Board's consideration, but an evaluation during service 
specifically addressing whether there is psychiatric illness 
present is afforded a very high degree of probative value.  
Accordingly, there is no competent, objective evidence of a 
bipolar disorder in service.  

Bipolar disorder has been diagnosed post-service.  In March 
1982, a diagnosis of manic depressive illness was provided.  
Thereafter, the appellant received psychiatric treatment for 
variously diagnosed psychiatric disorders, to include a 
diagnosis of mood disorders secondary to alcohol dependence 
or Bipolar II.  VA hospital records dated in December 1996, 
report a history of Bipolar Type II.  A VA examination 
conducted in June 1997, by two psychiatrists and a 
psychologist concluded that the appellant's episodes of 
previously documented psychoses were likely drug or alcohol 
intoxication or withdrawal related rather than representing a 
primary psychotic process, such as schizophrenia or a bipolar 
disorder. 

Although a bipolar disorder was diagnosed in March 1982, 
there were no findings relating this disorder to service or 
any incident therein.  In some of the episodes where a 
bipolar disorder was indicated, it was attributed to drug or 
alcohol intoxication, not to service.  Furthermore, the most 
recent VA examination conducted in June 1997, fails to 
confirm the existence of bipolar disorder.  

The appellant's or her friends assertions retrospectively 
that she has bipolar disorder attributable to service or that 
her inservice behavior was attributable to bipolar disorder 
are not competent as they all lack the medical expertise to 
render such a conclusion.  

Accordingly, the Board has been presented with competent 
medical evidence that bipolar disorder did not manifest in 
service, and assuming that the appellant has a current 
bipolar disorder disability, no competent medical examiner 
has attributed it to service.  Competent, probative medical 
evidence to the contrary has not been presented.  
Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

Thoracic Spine Disorder 

We note that service connection for recurrent lumbosacral 
strain and degenerative disc disease was granted by the Board 
in its November 1999 decision.

The appellant's service medical records reveal no findings or 
complaints of a thoracic spine disorder.  Service separation 
examination conducted in January 1978, reported no 
musculoskeletal abnormalities.  Private chiropractic records 
from 1992 to 1996 reported mid-dorsal pain, but onset was 
reported after a post-service automobile accident in 1990.  
X-rays dated in 1992 revealed subluxation of T9 to the left.  
A VA examination conducted in May 1997, revealed a clinical 
diagnosis of chronic thoracolumbar strain.  However, X-rays 
of the thoracic spine were normal.  A report from a private 
chiropractor in January 1998, stated that x-rays of the 
thoracic spine indicated mild spondylosis and arthrosis.  
Most recently, on VA examination in May 2000, there was 
paravertebral spasm along the length of her spine and very 
mild curvature related to positioning on X-ray, but no 
diagnosis rendered as to the thoracic spine.

While there is some suggestion of a current thoracic spine 
disability (although the medical evidence is not conclusive), 
there is no evidence of a thoracic spine disorder in service 
or evidence relating a current thoracic spine disorder to 
service.  A current thoracic spine disorder was attributed in 
chiropractic records to a post-service 1990 motor vehicle 
accident.  We note that there is an absence of any 
documentation of thoracic spine complaints between separation 
from service and the 1990 motor vehicle accident, thereby 
further suggesting that there is no link to service.  
Competent, objective medical evidence linking a current 
thoracic spine disability to an inservice disease or injury 
has not been presented.  The appellant lacks the medical 
training and expertise to provide competent medical evidence 
in this regard.  The only link provided by competent evidence 
has been to post service causes.  The competent, objective, 
unbiased medical evidence of record is accorded the higher 
degree of probative value in the Board's consideration of the 
claim.  Accordingly, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved. 

Post Traumatic Stress Disorder 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2001).

The appellant did not serve in combat, therefore the combat 
provisions of 38 C.F.R. § 3.304(f) as well as the provisions 
of 38 U.S.C.A. § 1154 (West 1991) do not apply.

We have first considered whether medical evidence diagnosing 
post-traumatic stress disorder in accordance with 38 C.F.R. 
§ 4.125(a) (conforming with DSM-IV or supported by the 
findings on the examination report) has been presented.  
Post-traumatic stress disorder diagnoses are of record.  In 
about 1996, a rule-out post-traumatic stress disorder 
diagnosis was offered in the VA Medical Center records and by 
the end of the year, it was listed as a diagnosis.  However, 
on VA examination in 1997, an extensive discussion of whether 
the appellant met the criteria for post-traumatic stress 
disorder was undertaken and the conclusion was that she did 
not.  The most probative and persuasive evidence in this case 
is the competent medical panel opinion that included a review 
of all of the evidence of record, an extensive examination of 
the appellant, and a discussion of the rationale for the 
conclusions; the 1997 VA examination.  That panel found that 
at best, the appellant might have subsyndromal post-traumatic 
stress disorder, which does not meet the diagnosis 
requirement for service connection.

Furthermore, the claim fails to meet the other requirements 
to establish service connection for post-traumatic stress 
disorder.  A link, established by medical evidence, between 
current symptoms and an inservice stressor is required.  Some 
medical examiners have concluded that she had post-traumatic 
stress disorder after the appellant reported only the 
inservice sexual harassment.  Unless an examiner was 
presented with the report of both the pre-service molestation 
and the inservice harassment, a diagnosis of post-traumatic 
stress disorder due to the inservice harassment is of little 
probative value.  Again, the most probative evidence is that 
which was provided in the 1997 VA examination because it was 
the result of the most complete review of all of the 
available evidence.  That examination concluded that to 
whatever extent the appellant suffered from post-traumatic 
stress disorder, it was due more to pre-service stressors 
that to inservice sexual harassment.  The more recent notes 
in the April 2000 VA Medical Center records concluded that 
post-traumatic stress disorder was related to childhood 
sexual trauma as well.  These conclusions outweigh the 
appellant's contentions as well as those of her lay witnesses 
that post-traumatic stress disorder is attributable to 
service.

Finally, we note that the appellant has presented some 
credible supporting evidence that the claimed inservice 
stressors actually occurred.  The record included statements 
and the testimony of the appellant with regard to the 
specific instances of harassment, as well as the lack of 
action by her superior officers to resolve the harassment.  
Lay statements from friends of the appellant are also of 
record.  The Board notes that although the affiants have 
provided only hearsay evidence as to the incidents of sexual 
harassment that the appellant alleges she experienced in 
service, they attest to her complaints regarding the 
harassment and demeanor at the time of the harassment.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  S.A. reported that 
she herself experienced sexual harassment at the same base 
during the same time period that the appellant served.  The 
Board accepts the appellant's testimony and lay witness 
statements as credible supporting evidence that at least some 
of the reported inservice stressors actually occurred.  
(However, we do note that the degree to which the appellant 
asserted it took place is not credible.  She has claimed that 
about 7 noncommissioned officers harassed her during service.  
She has claimed that she was sexually harassed at both bases 
to which she was assigned.  She has also reported that she 
had 15 jobs after service and that she quit or lost most or 
all of them due to sexual harassment.  The appellant's 
assertion that she experienced sexual harassment at 15 jobs 
after service is too extreme an assertion to be credible.  It 
therefore raises the question as to the extent or the reality 
of whether sexual harassment actually occurred in service.  
However, at least some of the reported stressors have been 
documented through the lay witnesses.)  Since the 
preponderance of the evidence is against a finding that the 
appellant has post-traumatic stress disorder attributable to 
inservice stressors, we do not have to examine further the 
sufficiency of the evidence that the claimed inservice 
stressors actually occurred.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for bipolar disorder, a thoracic spine 
disorder, and post-traumatic stress disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

